Citation Nr: 1601960	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  12-20 301	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES
 
1.  Entitlement to an initial rating in excess of 10 percent for bilateral pes planus with plantar fasciitis from July 24, 2011 to August 29, 2012.
 
2.  Entitlement to a rating in excess of 30 percent for bilateral pes planus with plantar fasciitis from August 30, 2012 to March 14, 2015.
 
3.  Entitlement to a rating in excess of 50 percent for bilateral pes planus with plantar fasciitis from March 15, 2015.
 
 
ATTORNEY FOR THE BOARD
 
Ryan Frank, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from May 2002 to July 2011.
 
This matter originally came before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Salt Lake City, Utah Department of Veterans Affairs (VA) Regional Office (RO). 
 
This appeal was processed using the Veterans Benefits Management System and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  
 
In December 2014, the Board remanded the appeal for additional development.  It has now been returned to the Board for adjudication.  
 
 
FINDINGS OF FACT
 
1.  The preponderance of the evidence is against finding that the Veteran's bilateral pes planus with plantar fasciitis was manifested by objective evidence of marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use, indications of swelling on use, or characteristic callosities from July 24, 2011 to August 29, 2012.
 
2.  The preponderance of the evidence is against finding that the Veteran's bilateral pes planus with plantar fasciitis was manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, or marked inward displacement and severe spasm of the tendo Achilles on manipulation, that was not improved by orthopedic shoes or appliances from August 30, 2012 to March 14, 2015.
 
3.  From March 15, 2015, the Veteran's bilateral pes planus with plantar fasciitis is assigned the maximum schedular 50 percent rating and an exceptional or unusual disability picture with such related factors as a marked interference with employment or frequent periods of hospitalization is not demonstrated.  




CONCLUSIONS OF LAW
 
1.  The criteria for a rating in excess of 10 percent for bilateral pes planus with plantar fasciitis from  July 24, 2011 to August 29, 2012 were not met.  38 U.S.C.A. §§  1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§  3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5276 (2015).  
 
2.  The criteria for a rating in excess of 30 percent for bilateral pes planus with plantar fasciitis from  August 30, 2012 to March 14, 2015 were not met.  38 U.S.C.A. §§  1155, 5103, 5103A, 5107; 38 C.F.R. §§  3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5276.  
 
3.  There is no basis for the assignment of a rating in excess of 50 percent for bilateral pes planus with plantar fasciitis from March 15, 2015.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§  3.321, 4.71a, Diagnostic Code 5276 (2015).  
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. §§  5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in correspondence dated April 2011 of the information and evidence needed to substantiate and complete the claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability evaluations and effective dates are assigned. 
 
VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claims, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations for the issues addressed are in order.  Pursuant to the December 2014 Board remand VA obtained any outstanding VA treatment records and afforded the Veteran an additional VA examination.  The treatment records and the report from that examination were associated with the claims file and considered in the July 2015 rating decision and supplemental statement of the case.  For the reasons discussed below, the Board finds that the March 2015 VA examination complied sufficiently with the terms of the remand.  The Board therefore finds that there was substantial compliance with the previous remand directives.  See Dyment v. West, 13 Vet. App. 141 (1999).  
 
The Board has reviewed all the evidence in the Veteran's claims file, which includes his written contentions, service treatment records, VA treatment records, private treatment records, and VA examination reports.  
 
Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
 
Relevant Laws and Regulations

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  
 
Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.   
 
Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  In a July 2015 rating decision, the VA Appeals Management Center assigned the staged ratings that are currently in effect for the Veteran's bilateral pes planus with plantar fasciitis.  
 
In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. §  5107(b).  VA is to resolve any reasonable doubt in the Veteran's favor.  38 C.F.R. §  3.102.  
 
Analysis

The Veteran contends that bilateral pes planus with plantar fasciitis is manifested by symptomatology that warrants the assignment of higher ratings than those currently assigned.  
 
In an October 2011 rating decision VA assigned a noncompensable rating from July 24, 2011, the day after the Veteran's discharge from active duty service, for bilateral plantar fasciitis pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5284, for foot injuries not otherwise specified.  In a July 2012 rating decision, VA assigned a 10 percent rating, for bilateral pes planus pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5276, for acquired flat feet, and subsumed bilateral plantar fasciitis within that rating.  In a July 2015 rating decision, the Appeals Management Center assigned ratings of 30 percent from August 30, 2012 and 50 percent from March 15, 2015, pursuant to Diagnostic Code 5276 for bilateral pes planus with plantar fasciitis.  
 
Under Diagnostic Code 5276, a rating of 10 percent is warranted for bilateral moderate flatfoot with a weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, or pain on manipulation and use of the feet.  A 30 percent rating is warranted for bilateral severe flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use, indication of swelling on use, or characteristic callosities.  A 50 percent rating is warranted for bilateral pronounced flatfoot with marked pronation, extreme tenderness of the plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances.  Id.
 
Under Diagnostic Code 5284, a 10 percent rating is warranted for a moderate foot injury, a 20 percent rating is warranted for a moderately severe foot injury and a 30 percent rating is warranted for a severe foot injury.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  A 40 percent rating requires actual loss of use of the foot.  Id.

Ratings are also available under Diagnostic Codes 5277-5283 for other foot disorders.  As there is no clinical evidence showing that the Veteran has any of these that are etiologically related to the appellant's active duty service either directly or as a result of any other service-connected disorder, including pes planus with plantar fasciitis, these rating criteria are not currently applicable.   
 
In June 2011, the Veteran was afforded a VA examination.  He reported pain over both insteps, increased discomfort with running, and some swelling and stiffness in the morning despite his first few steps not being painful.  The examiner identified the appellant's symptoms as pain and stiffness while standing and walking but found no limitation of standing or walking.  The examiner noted that the Veteran was wearing orthotic inserts in his shoes which were effective in treating his pes planus and plantar fasciitis.  The Veteran's Achilles tendon alignment was normal.  There was tenderness but no pronation or pain on manipulation.  The examiner reported that the Veteran "walk(ed) with an excellent palntar [sic] grade gait without evidence of a limp or the presence of abnormal callosities."  X-rays revealed borderline right pes planus and mild bilateral metatarsus primus varus.  The examiner diagnosed the Veteran with bilateral pes planus with mild plantar fasciitis, found no significant effects on the appellant's occupation or daily activities, and noted that the claimant's plantar fasciitis was "well controlled with orthotics."
 
On August 30, 2012, the Veteran was afforded a second VA examination.  He reported constant bilateral pain that was worse with prolonged standing, walking, or high impact activities, leading to some modification of activities.  The Veteran denied any loss of distal motor or sensory function.  The examiner found bilateral accentuated pain on manipulation and use of the feet.  There was no evidence of extreme tenderness of the plantar surfaces, swelling on use, characteristic callosities, objective evidence of marked deformity, marked pronation, weight-bearing line over or medial to the great toe, inward bowing of the Achilles tendon, or marked inward displacement or severe spasm of the Achilles tendon on manipulation.  The examiner noted that the Veteran's symptoms were relieved by arch supports.  The examiner opined that the Veteran's bilateral flatfoot had some occupational impact due to pain and difficulty with prolonged standing, walking, and high impact activities as required in the appellant's work as a mechanic.  In December 2014, the Board found that the August 2012 VA examination was inadequate because it did not sufficiently discuss the Veteran's plantar fasciitis.

On March 15, 2015, the Veteran was afforded a third VA examination.  The Veteran reported that his acute symptoms had diminished but exacerbations had grown increasingly intense and frequent.  He reported constant, dull plantar foot pain with flare ups that limit prolonged standing, walking, or running.  The examiner found accentuated pain on use of the feet, extreme tenderness of both plantar surfaces that orthotics did not improve, weight-bearing lines over or medial to the great toe and inward bowing of both Achilles tendons, but no pain on manipulation, swelling on use, characteristic callosities, objective evidence of marked deformity, marked pronation, or marked inward displacement or severe spasm of the Achilles tendon on manipulation.  The examiner found that the Veteran experienced pain on weight-bearing in both feet but that there was no pain, weakness, fatigability, or incoordination sufficient to cause any functional loss during flare ups or on repeated use.  The examiner found no foot injuries or other foot conditions that were  not already described, no other functional losses during flare ups or on repeated use and no other pertinent physical findings, complications, conditions, signs or symptoms related to the Veteran's bilateral pes planus and plantar fasciitis.  Although the examiner did not discuss plantar fasciitis directly, in the context of the entire examination report, the Board finds this to mean that the Veteran's plantar fasciitis is currently asymptomatic and thus finds that the March 2015 examination complied sufficiently with the Board's remand directives.    
 
The Veteran is competent to report his own observations with regard to the severity of his symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, nothing in his statements provides any support for a finding that the Veteran's symptoms were more severe than those discussed by the examiners.  The primary symptom the Veteran has reported is pain, which is consistent with his statements during VA examinations.  

Based on a review of the evidence described above, there is no basis for a rating higher than 10 percent for the Veteran's bilateral pes planus with plantar fasciitis from July 24, 2011 to August 29, 2012; no basis for a rating higher than 30 percent from August 30, 2012 to March 14, 2015; and no basis for a rating higher than 50 percent from March 15, 2015.  The Veteran's VA and private treatment records contain no reports of foot symptoms that could warrant higher ratings.  Until the August 30, 2012 VA examination, there was no objective evidence to warrant a rating higher than 10 percent.  The August 30, 2012 VA examiner found accentuated pain on manipulation and use, which warrants a 30 percent rating.  Until the March 15, 2015 VA examination, there was no objective evidence to warrant a rating higher than 30 percent.  The March 15, 2015 VA examiner found extreme tenderness of the plantar surfaces of both feet, which warrants a 50 percent rating.  A 50 percent rating is the maximum scheduler rating for bilateral flatfoot.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

The Board has considered whether there are any other applicable rating codes for the Veteran's bilateral pes planus with plantar fasciitis.  As stated above, there is no evidence that the Veteran has other foot disorders that are related to his active duty service either directly or as a result of any other service-connected disorder.  The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5284 could apply to the Veteran's plantar fasciitis, but that code provides no basis for a rating higher than 10 percent from July 24, 2011 to August 29, 2012 because the June 2011 VA examiner deemed this disorder to be mild, which is below that code's threshold for a compensable rating.  Diagnostic Code 5284 also provides no basis for a rating higher than 30 percent from August 30, 2012 because there is no evidence that the Veteran has totally lost the use of either foot, which is required for a 40 percent rating.  As 40 percent is the maximum scheduler rating, Diagnostic Code 5284 provides no basis for a rating higher than 50 percent from March 15, 2015.

The Board considered whether separate 30 percent ratings should be assigned for each foot under 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2015), but finds that the evidence presented preponderates against finding that the appellant suffers from a severe foot injury in each foot.  The evidence from the March 2015 examination showed that the appellant did not suffer from pain on manipulation, swelling on use, characteristic callosities, a marked deformity, marked pronation, or marked inward displacement or severe spasm of the Achilles tendon on manipulation.  The examiner also found no pain, weakness, fatigability, or incoordination sufficient to cause any functional loss during flare ups or on repeated use.  Hence, separate 30 percent ratings are not in order under Diagnostic Code 5284.  38 C.F.R. § 4.71a.

In sum, there is no basis for the assignment of a rating in excess of 10 percent for bilateral pes planus with plantar fasciitis from July 24, 2011 to August 29, 2012, in excess of 30 percent from August 30, 2012 to March 14, 2015, or in excess of 50 percent thereafter.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  As the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).  
 
Extraschedular Consideration

The Board  considered whether the Veteran's bilateral pes planus with plantar fasciitis represents an exceptional or unusual disability picture as to render impractical the application of the regular scheduler standards such that referral to the appropriate officials for consideration of extra-scheduler ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-scheduler consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  
 
Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  38 C.F.R. §  4.71a.  Thus, his disability pictures are contemplated by the rating schedule, and the assigned scheduler evaluations are adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-scheduler consideration is not warranted.

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-scheduler rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-scheduler consideration may be required to compensate the Veteran for any additional disability that can be attributed only to the combined effect of multiple conditions.
 
 
ORDER
 
Entitlement to a rating in excess of 10 percent for bilateral pes planus with plantar fasciitis from July 24, 2011 to August 29, 2012 is denied.
 
Entitlement to a rating in excess of 30 percent for bilateral pes planus with plantar fasciitis from August 30, 2012 to March 14, 2015 is denied.
 


Entitlement to a rating in excess of 50 percent for bilateral pes planus with plantar fasciitis from March 15, 2015 is denied.
 
 

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


